IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,258-01


EX PARTE ANGEL GALVAN RIVERA





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 45906-41-1 IN THE 41ST DISTRICT COURT
EL PASO COUNTY


Per Curiam.

O R D E R


	This is an application for a writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure Article 11.07.
	In June 1986, a jury found applicant guilty of the offense of capital murder committed
in October 1984.  The jury answered the special issues submitted pursuant to Texas Code of
Criminal Procedure Article 37.071, and the trial court, accordingly, set applicant's
punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  Rivera v. State, 808 S.W.2d 80 (Tex. Crim. App. 1991).  Applicant filed his initial
post-conviction application for writ of habeas corpus in the convicting court on August 31,
1995.  Having discovered that a writ application had been filed in the trial court in 1995 that
had never been forwarded, this Court on August 20, 2012, ordered the trial court to resolve
the issues raised in the writ application and have the clerk forward it to this Court within a
certain period of time. 
	This Court received the record of the case complete with signed findings and
conclusions on November 19, 2012.  However, it was later discovered that applicant's
counsel had never been notified of this Court's order.  Therefore, counsel did not have a
chance to participate in the trial court's resolution of the issues.  Accordingly, we remand this
case to the trial court to resolve the issues presented in the writ application with the
appropriate participation of counsel on both sides.  The trial court shall resolve any remaining
issues within 90 days from the date of this order.  The clerk shall then transmit the complete
writ record to this Court within 120 days from the date of this order.  Any extensions of time
shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 30TH DAY OF JANUARY, 2013.
Do Not Publish